      3:21-cv-02748-MGL           Date Filed 09/15/21    Entry Number 24       Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 John Doe,                                  )             Civil Action No. 3:21-cv-02748-MGL
                                            )
                              Plaintiff,    )
                                            )
                  vs.                       )                STATE ETHICS COMMISSION
                                            )                DEFENDANTS’ RESPONSES TO
 Childs Cantey Thrasher, Donald Gist,       )                  LOCAL CIVIL RULE 26.01
 Brian M. Barnwell, Scott E. Frick, AJ      )                    INTERROGATORIES
 Holloway, Don Jackson, and Brandolyn       )
 Thomas Pinkston, in their official         )
 capacities as members of the South         )
 Carolina Ethics Commission; Alan Wilson, )
 in his official capacity as Attorney       )
 General; and Byron Gipson, in his official )
 capacity as Fifth Circuit Solicitor,       )
                                            )
                           Defendants.      )
                                            )

       Defendants Childs Cantey Thrasher, Donald Gist, Brian M. Barnwell, Scott E. Frick, AJ

Holloway, Don Jackson, and Brandolyn Thomas Pinkston, in their official capacities as members

of the South Carolina Ethics Commission (collectively, the State Ethics Commission), by and

through the undersigned attorneys, respond to the Local Rule 26.01 Interrogatories as follows:

       1.      State the full name, address, and telephone number of all persons or legal entities

who may have a subrogation interest in each claim and state the basis and extent of said interest.

       RESPONSE: The State Ethics Commission is unaware of any such persons or entities.

       2.      As to each claim, state whether it should be tried jury or non-jury and why.

       RESPONSE: This case should be tried nonjury given that Plaintiff is seeking a declaratory

judgment and injunctive relief.

       3.      State whether the party submitting these responses is a publicly owned company

and separately identify: (a) each publicly owned company of which it is a parent, subsidiary,
      3:21-cv-02748-MGL            Date Filed 09/15/21        Entry Number 24        Page 2 of 3




partner, or affiliate; (b) each publicly owned company which owns ten percent or more of the

outstanding shares or other indicia of ownership of the party; and (c) each publicly owned company

in which the party owns ten percent or more of the outstanding shares.

        RESPONSE: Not applicable.

        4.        State the basis for asserting the claim in the division in which it was filed (or the

basis of any challenge to the appropriateness of the division).

        RESPONSE:          The State Ethics Commission, which is located in Columbia, South

Carolina, agrees the Columbia Division of the District of South Carolina is appropriate for the trial

of this matter.

        5.        Is this action related in whole or in part to any other matter filed with this District,

whether civil or criminal? If so, provide (1) a short caption and the full case number of the related

action; (2) an explanation of how the matters are related; and (3) a statement of the status of the

related action. Counsel should disclose any cases which may be related regardless of whether they

are still pending. Whether cases are related such that they should be assigned to a single judge

will be determined by the Clerk of Court based on a determination of whether the cases arise from

the same or identical transactions, happenings or events; involve the identical parties or property;

or for any other reason would entail substantial duplication of labor if heard by different judges?

        RESPONSE: The State Ethics Commission is not aware of any other related matter.

        6.        If the defendant is improperly identified, give the proper identification and state

whether counsel will accept service of an amended summons and pleading reflecting the correct

identification.

        RESPONSE: Not applicable.

        7.        If you contend that some other person or legal entity is, in whole or in part,



                                                     2
      3:21-cv-02748-MGL           Date Filed 09/15/21      Entry Number 24         Page 3 of 3




liable to you or the party asserting a claim against you in this matter, identify such person or entity

and describe the basis of said liability.

        RESPONSE: Not applicable.

                                               Respectfully submitted,

                                               /s/Vordman Carlisle Traywick, III
                                               Rebecca Laffitte (Fed. ID 1036)
                                               Robert E. Tyson, Jr. (Fed. ID 7815)
                                               Vordman Carlisle Traywick, III (Fed. ID 12483)
                                               ROBINSON GRAY STEPP & LAFFITTE, LLC
                                               1310 Gadsden Street
                                               Post Office Box 11449
                                               Columbia, South Carolina 29211
                                               (803) 929-1400
                                               blaffitte@robinsongray.com
                                               rtyson@robinsongray.com
                                               ltraywick@robinsongray.com

                                               Counsel for State Ethics Commission Defendants

Columbia, South Carolina
September 15, 2021




                                                  3
